Citation Nr: 1131975	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  05-18 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left knee disability. 

2.  Entitlement to service connection for cervical and lumbar spine disabilities. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran served on active duty from January 1991 to December 2003. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously remanded in October 2008 to allow the Veteran to provide testimony at a Travel Board hearing.  The Veteran failed to report to the Travel Board hearing scheduled for July 2009, without good cause shown.  The RO mailed notice of the hearing to the Veteran's last known address, accordingly, the Board construes his failure to appear as a withdrawal of his request for a hearing.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims for service connection were previously remanded by the Board in January 2010 for further development.  As will be further discussed below, the Board finds that the agency of original jurisdiction (AOJ) did not substantially comply with the remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Consequently, the Board regrettably must again remand this case.

In particular, the January 2010 remand order instructed that the Veteran should be accorded a VA examination to determine the etiology of the cervical, lumbar, and left knee strain that was diagnosed upon VA examination in 2004.  The examiner was asked to provide a complete rationale for all conclusions reached.  

In March 2011 the Veteran was accorded compensation and pension (C&P) spine examination.  The diagnoses were lumbago and left knee arthralgia.  The examiner opined that the Veteran's diagnosis of lumbago and left knee arthralgia were less likely than not caused by or the result of his in-service military duties.  The examiner did not explain whether the previously diagnosed cervical, lumbar and left knee strain had resolved.  Nor was an opinion provided regarding the etiology of the strain that was diagnosed in 2004.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  

Moreover, the VA treatment records include a diagnosis of fibromyalgia.  Since it is unclear whether the Veteran's symptoms of pain in the left knee and the cervical and lumbar spine that are attributable to fibromyalgia, another VA examination is warranted.  

In that regard, the Board notes that the criteria for an undiagnosed illness and medically unexplained chronic multisymptom illnesses was revised, effective October 7, 2010, and applicable to all claims pending before VA on that date. 38 U.S.C.A. § 3.317(a)(2)(i)(B); see 75 Fed. Reg. 61,995- 97 (Oct. 7, 2010).  Medically unexplained chronic multi-symptom illnesses that are defined by a cluster of signs or symptoms include, but are not limited to, chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  Id.  Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include fatigue and muscle pain, for which service connection may be appropriate under that regulation. 38 C.F.R. § 3.317(b).

A review of the Veteran's DD Form 214 shows that the Veteran served in Iraq and Kuwait from January 2003 to July 2003.  The Veteran's foreign service and the diagnosis of fibromyalgia included in his VA active problem list raise the issue of the possible application of 38 U.S.C.A. § 1117 (West 2002 and Supp. 2010) and 38 C.F.R. § 3.317 (2010) in regard to undiagnosed illnesses.  

Moreover, in the May 2005 substantive appeal, the Veteran reported that he had constant back pain and reported that he failed two different employment physicals because of lifting requirements.  A review of the Veteran's file indicates that those physicals are not of record.  The RO should request the employment physicals on remand.  Since the claims file is being returned it should also be updated to include recent VA treatment records dating from January 2008.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

A review of the record indicating that the Veteran may have been denied Social Security Administration (SSA) disability benefits.  The Court has held that VA's duty to assist encompasses obtaining medical records considered by SSA in connection with a claim for disability benefits as they may contain information relevant to VA claims.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992); see also 38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Any SSA records should be requested, and associated with the Veteran's claims file. 

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following action: 

1.  Associate with the claims folder VAMC medical records dating from January 2008.  If no further treatment records exist, the claims file should be documented accordingly.

2.  Request that the Veteran identify or submit any other evidence that is relevant to his claims including the two employment physicals that he referenced in his substantive appeal.  Provided that he returns any necessary authorization forms, attempt to obtain any identified records.  If any search for records is unsuccessful, notify the Veteran pursuant to 38 C.F.R. § 3.159(e).  

3.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency and the medical records and evaluations that were considered.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing pursuant to 38 C.F.R. § 3.159(e).

4.  After the development requested in steps one to three is complete, schedule the Veteran for an examination with respect to his claims for service connection for disabilities of the cervical and lumbar spine and the left knee.  Provide the claims file and a copy of this remand to the examiner and request that the examiner specify in the examination report that the claims folder was reviewed.  The examiner should set forth all diagnoses found with respect to the cervical spine, lumbar spine and the left knee and provide an opinion as to whether any diagnosed disorders at least as likely as not (a probability of 50 percent or greater) began in or are related to a period of active service, to include credible reports of injuries sustained therein.  

If the examiner does not currently find cervical strain, lumbar strain, or left knee strain, the examiner should explain whether the strain diagnosed upon VA examination in 2004 has resolved.  Moreover, the examiner should provide an opinion as to whether it is at least as likely as not that the cervical strain, lumbar strain, and left knee strain--which were diagnosed during the pendency of his claim for benefits in 2004-- originated in service, are related to the complaints the Veteran had at the time of separation (see the October 2003 separation examination), or otherwise are related to service.  

If there are current symptoms and/or manifestations for which a diagnosis cannot be provided, state whether there are signs and symptoms that represent an undiagnosed chronic illness due to muscle pain, joint pain, etc., or a medically unexplained chronic multisymptom illness, such as fibromyalgia.  In that regard, the examiner's attention is directed to the diagnosis of fibromyalgia in the Veteran's VA treatment records (active problems list) and the Veteran's service in the Southwest Asia theater of operations during the Persian Gulf War.  

A complete rationale for each opinion must be provided.

5.  Ensure that the information and opinions provided by the examiner satisfy the criteria above and, if not, return the report as insufficient.  Then readjudicate the Veteran's claim after ensuring that any other development deemed warranted is complete.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


